Title: To John Adams from Oliver Whipple, 10 April 1809
From: Whipple, Oliver
To: Adams, John



Most respected Sr.
Hallowell Maine April 10th. 1809

I received your pleasant and most obliging Letter of the 3d of March last, it answered my Request; I find you have amidst the Turmoils of State pred your eligant Classic Tale, and your Observations in Respect of the Views, and Conduct of the honble J Q. Adams, so perfectly coinside with my Sentiments, that I can not refrain to break again on your Patience, and solicit your attention. I must Sr. indulge a Development of my Ideas in Respect of the epistolary Correspondence of the late Mr Secretary Pickering, with Governor Sullivan, and the honble J Q Adams’s answer to the same, addressed to the honorable Mr Otis, they are both Specimens of Genius, but Mr Pickering’s Letters have a Spice of Contrivance & Design throughout the whole to conjure up a Spirit, which can not be easily laid; and we see this Demon of Descord now Stalking before us in all the wild Distortions of Malevolence and disappointed Ambition; Just at this Point of Time, I had occasion to address our late Governor Sullivan, and could not but indulge a Vein of Merriment on Mr Pickerings Communication; Speaking of Manuvring in Politicks, I observed to Governor Sullivan, Thus, “Other Contrivances must be assayed to answer, their deep Designs, has not everyone heard of the Egg, that has lately been laid, at Washington, & is now sent on to Massachusetts for Incubation, much is already predicted and more will be prophisied respecting this Egg; some who pretend to be skilled in Ovism, describe it as a wonderfull Production, Being a polly-genus Egg, or Egg of Multitude, that it will fill the whole Common Wealth with its Brood; others think it may not produce any Thing Sui Generis, but a Scorpion or Tarantula, that may sting the hand of those that have fostered it in its Embrio, and others with equal or more Judgment, think that the Chill of the northern Region of Massachusetts & Maine, will produce an abortive Parturition to the great Disappointment, and Mortification of the Egg Mongers; Some go so far, as to say that they believe whatever Hen produced this extraordinary Egg, was impressed, by a british game Cock; whose shrill Clarion, is often heard from or near, the Poultry yards of the british Ambassador at Washington, and it is well known that about the Time there was a great Cackling at the Capitol, not of Geese, which once saved a Capitol, but of old Hens; which would destroy it; but not withstanding all the various Conjectures, it is beleived, that it forebodes no ill to the Commonwealth; you will Sr. forgive this little Digression, by way of allegory.” This Sr is the View which first presented itself to me, and I have not been disappointed in the use of Means & Management of Mr Pickering to effect the Grand object of his Wishes & his unbounded ambition. It seems somehow extraordinary, that my Efforts have been directed, uniformly, in Favour, and Support of your late glorious Administration, as well as in Defence of your Person and Character; and it were, by a kind of instinctive Attachment to Measures of Vindication of the Purity of Principle and Design of the honble J. Q. Adams in the political affairs of our common Country: In this I would not have any Interested Views, because you was insidiously Shorn of your Strength & Power; tho’ your Friendship & Benevolence remain in its original Splendour, and I hope will ever burn, with unextinguished Lustre; But what is there at this Point of Time, to contravene the Excercise of your Influence and Friendship in my  Favour, (There is now a Sphere of Action) your acquaintances, as well as that of the honble J Q. Adams, with President Maddison, can give Completion and Effect to the Wishes of your Friend: In the new Organization of the united States Government there is, and will be so many, various honorary appointments of Profit and Trust, I think I could not Miss one, Should you, and your honoble Son, be willing to  do me the honour to give me a Recommendation thro’ the proper Medium of Court Ettiquette to His Excellency the President; I have toiled long and caught nothing: it is my Intention to proceed about the last of May or Begining of June to Washington; I shall do myself the Honour to pay you a previous Visit; I do not yet Dispair of Seeing Mr J. Q. Adams, advanced to some eminent Station under our present Administration; I believe he will yet be appointed Ambassador to Russia, I should hear it anounced with Pleasure, and I almost anticipate the appointment of Secretary to his ambassey—My Health Since my Residence in Maine, is impaired & precarious, I must remove to a Milder Clime; Could I obtain a honorable Clerkship in either of the Departments of State at Washington, or a Commercial Agency in some of the Spanish or Portuguese Colonies, for a while to the Provision at Goverments there, it would not be displeasing, it is in your Power, aided by the Influence of your Son to Place me in such a Point of View to our Executive, as will answer my most sanguine Expectations, a recommendatory Introduction from so honorable Sourse, will be like the Voice of an Angel: In the most perfect Confidence, that you will do me all the service in your Power consistent with Propriety. I remain your most obedient and Very humble Servant

Oliver Whipple
PS. when opportunity presents, you may Show the Honble Mr J. Q. Adams the little allegory above

